Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on January 25, 2022 have been entered and considered. Claim 3 has been canceled. Claims 1 – 2 and 4 – 19 are pending in this application. Claims 11 – 19 have been withdrawn from further consideration subject to restriction requirement. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Chen in view of Shibuya as detailed in Office action dated October 26, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2 and 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 6,562,257 B1 (Chen) in view of Shibuya et al. JP 2003048759 A (Shibuya). English abstract of the Shibuya reference is relied upon herein.

Considering claims 1 – 2 and 4 – 10, Chen teaches at [Claim 1] a pourable or blowable loose-fill insulation product comprising: a) glass fiber insulation wool, said glass fiber insulation wool comprising a plurality of glass fibers each having hydroxyl groups on the surface thereof; b) a blocking agent chemically interacting with said hydroxyl groups which promotes recoverability and prevents bricking in said glass fiber insulation wool; and c) a lubricant promoting recoverability and preventing bricking in said glass fiber insulation wool by minimizing mechanical interactions between each of said plurality of glass fibers; and wherein said pourable or blowable loose-fill insulation product has a percentage recovery of original volume of greater than 70% when a container containing said pourable or blowable loose-fill insulation product in compacted form is opened. Further, at [Claim 3] Chen teaches that said lubricant is selected from a group including ethoxylated fatty amines; and at [Col. 3, 12 – 19] that preferably the lubricant is present in the sizing composition in the range of from 0.01% - 2.5 wt. % based on the total weight of the glass fibers, preferably from 0.05 - 0.50 wt. %, and more preferably from 0.10 - 0.25 wt.  
Moreover, Chen does not specifically recognize that the fatty amine lubricant is tetraethylenepentamine. However, Shibuya teaches a binding agent for glass fiber bundles comprising starch, lubricant, alkali metal phosphate and water. Said lubricant is the reaction product of tetraethylene pentamine and stearic acid in molar ratio of 1:2 (150 g) were dissolved in boiling water to prepare liquid lubricant. Further, Shibuya teaches that the binding agent was used for preparing glass fiber bundle. The binding agent was found to have excellent de-oiling characteristics when compared to conventional binding agent containing phosphate other than alkali metal phosphate [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Shibuya’s lubricant as the lubricant in Chen’s loose fiberfill when it is desired to provide the fill with excellent de-oiling properties. 
As to the new limitation in claim 1, previously in now canceled claim 3, this was properly addressed in the rejection above, “Chen does not specifically recognize that the fatty amine lubricant is tetraethylenepentamine. However, Shibuya teaches a binding agent for glass fiber bundles comprising starch, lubricant, alkali metal phosphate and water. Said lubricant is the reaction product of tetraethylene pentamine and stearic acid in molar ratio of 1:2 (150 g) were dissolved in boiling water to prepare liquid lubricant. Further, Shibuya teaches that the binding agent was used for preparing glass fiber bundle. The binding agent was found to have excellent de-oiling characteristics when compared to conventional binding agent containing phosphate other than alkali metal phosphate [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Shibuya’s lubricant as the lubricant in Chen’s loose fiberfill when it is desired to provide the fill with excellent de-oiling properties. 

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on January 25, 2022 have been entered and considered. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Chen in view of Shibuya as detailed in Office action dated October 26, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on December 19, 2017 have been fully considered but they are moot in view of the new grounds of rejection presented above.  

Applicant traverses the rejection of record on the basis that the examiner combined in error Shibuya’s teachings with Chen’s. Further, Applicant contends that the “binding agent” of Shibuya (comprising starch, lubricant, alkali metal phosphate and water) cannot be applied to Chen’s loos fill.

In response, the examiner submits his agreement with Applicant. However, the rejection is not based on such modification. Chen and Shibuya teach the use of lubricants to treat the surface of glass fibers. Further, the rejection is based on substituting the lubricant taught by Shibuya for the lubricant in Chen. Furthermore, the rejection of record provides reasonable motivation for said substitution: ‘it would have been obvious to one of skill in the art before the effective filing date of this application to select Shibuya’s lubricant as the lubricant in Chen’s loose fiberfill when it is desired to provide the fill with excellent de-oiling properties”. The rejection is proper and it is maintained.  
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786